Citation Nr: 0907183	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative arthritis and 
spinal stenosis of the lumbar spine (hereinafter "back 
disorder") and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO reopened the veteran's 
claim for service connection for a back disorder and denied 
the claim on its merits.  Regardless of the RO's actions, the 
Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claims.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
characterized as shown above.  

The record reflects that the February 2008 rating decision 
denied the veteran service connection for prostate cancer.  
However, there is no indication that the issue has been 
prepared or certified for appellate review.  Thus, the only 
issue before the Board is the veteran's claim for service 
connection for a back disorder.

The veteran appointed Veterans of Foreign Wars of the United 
States as his representative in 1998.  He was notified that 
his appeal was certified to the Board in February 2007.  In 
February 2009, the veteran filed a new appointment of 
representative form, appointing Disabled American Veterans as 
his representative.  Pursuant to 38 C.F.R. § 20.1304(a), (b) 
and as pertinent to the current case, when more than 90 days 
have passed following certification of an appeal to the Board 
and an appellant requests a change in representation, the 
Board will not accept a request for a change in 
representation except when the appellant demonstrates on 
motion that there was good cause for the delay.  Examples of 
good cause include, but are not limited to, illness of the 
appellant or which precluded action during the period; death 
of an individual representative; illness or incapacity of an 
individual representative which renders it impractical for an 
appellant to continue with him or her as representative; or 
withdrawal of an individual representative.  No such good 
cause has been demonstrated in the current case.  
Accordingly, the Board recognizes Veterans of Foreign Wars of 
the United States as the appellant's representative for the 
issue decided herein.  With respect to future action, 
Disabled American Veterans will be recognized as the 
representative of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for a back 
condition by a July 1991 rating decision.  The decision was 
appealed, but the appeal was not perfected.  Thereafter, 
decisions promulgated in March 1992 and February 2000 found 
that new and material evidence had not been received to 
reopen the claim.  The veteran was informed of these 
decisions and his appellate rights and did not appeal.

3.  The evidence received since the February 2000 rating 
decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

4.  The competent medical evidence of record does not 
demonstrate that a back disorder is related to military 
service, to include an injury or disease sustained in 
service, or the presence of arthritis to a compensable degree 
within one year of discharge.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received for the claim 
of entitlement to service connection for degenerative 
arthritis and spinal stenosis of the lumbar spine and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Degenerative arthritis and spinal stenosis of the lumbar 
spine were not incurred in or aggravated by active service 
and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in April 2005, prior to the March 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for a back disorder.  The 
RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the April 2005 VCAA notice, the veteran was informed of the 
requirement that new and material evidence was necessary to 
reopen the previously denied claim for a back condition, 
explained the evidence necessary to reopen the claim, and 
defined the legal standard for such evidence by language that 
comports with the relevant regulatory provisions of 38 C.F.R. 
§ 3.156(a).  With respect to any notice deficiency, the Board 
concurs with the RO's determination that new and material 
evidence has been received to reopen the claim; thus, any 
deficiency is rendered moot.  

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, he was 
provided with such information by a notification letter dated 
in March 2006.  Moreover, for the reasons stated below, the 
preponderance of the evidence is against the underlying 
service connection claim and it must be denied.  As such, no 
disability rating and/or effective date will be assigned or 
considered for this claim.  Consequently, the Board concludes 
that the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The duty to assist has also been satisfied.  The veteran's 
service treatment records and VA treatment records are in the 
claims folder.  The veteran has at no time identified 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The record reflects that the veteran has previously contended 
that he received medical treatment for his back shortly after 
service.  See December 1991 hearing testimony.  The veteran 
has been afforded several opportunities to provide 
information regarding any medical treatment that he received 
so that VA could attempt to obtain the evidence on the 
veteran's behalf.  The veteran did not provide any 
information regarding such medical treatment.  The Board 
notes that VA's duty to assist is not always a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his actions are essential 
in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Moreover, the veteran was afforded a VA examination in March 
2006.  The Board acknowledges that the veteran has contended 
that the examination was inadequate because the VA examiner 
did not fully explain the rationale for his opinion.  
However, in reviewing the examination report, the Board finds 
that a remand for an additional examination is not necessary.  
The examiner reviewed the veteran's claims folder, considered 
the veteran's inservice lumbar strain, and conducted a 
thorough medical examination of the veteran.  Thus, the Board 
finds that the March 2006 VA examination report is adequate 
to base a decision on at this time.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  



II.	New and Material Evidence

The veteran was first denied service connection for a back 
condition in a July 1991 rating decision.  The decision was 
appealed, but the appeal was not perfected.  Thereafter, 
decisions in March 1992 and February 2000 also denied the 
veteran's claim.  The veteran was apprised of the decisions 
and  his appellate and procedural rights and did not appeal 
the decisions.  Thus, these decisions are final.  

The veteran submitted another claim of entitlement to service 
connection for a back disorder in April 2005.    

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in 
February 2000 consisted of the service treatment records, the 
veteran's statements, and VA treatment records.  

The service treatment records, in pertinent part, confirm 
that the veteran was seen for lumbar strain in February 1961.  
However, the x rays were negative for any abnormalities.  The 
February 2000 rating decision denied the veteran's claim 
because although there was inservice treatment for lumbar 
strain, there was no evidence of a permanent residual or 
chronic disability following service.  It was specifically 
noted that there were no complaints, treatment, or findings 
of back complaints in the postservice medical evidence.  

Evidence submitted subsequent to the February 2000 rating 
decision includes VA treatment records and the March 2006 VA 
examination report.  

The VA treatment records show that the veteran has complained 
of back pain on several occasions.  Further, the records 
demonstrate that the veteran has a currently diagnosed back 
disorder.  In the May 2006 VA progress note, the examiner 
noted that there was MRI documentation of L4-5 and L5-S1 disc 
bulge and facet hypertrophy.  It was noted that the 
degenerative changes were more pronounced at the former level 
and resulted in canal stenosis and right L5 distribution pain 
that included the dorsum of the foot.  Further, the March 
2006 VA examination report reveals a diagnosis of 
degenerative arthritis and spinal stenosis of the lumbar 
spine.  

The Board finds that the May 2006 VA examination report and 
VA treatment records constitute new and material evidence as 
they relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).  
As detailed above, the February 2000 rating decision denied 
the veteran's claim for service connection on the basis that 
the evidence of record did not show complaints of back pain 
and that there was no permanent or chronic disability.  Since 
the VA treatment records and VA examination report reveal 
that the veteran is currently diagnosed with a back disorder, 
the Board determines that the records constitute new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Therefore, the claim is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  The record shows that the RO 
considered the veteran's claim of service connection on the 
merits as well.  Moreover, the statement of the case provided 
the veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  The discussion in 
the statement of the case essentially considered the 
veteran's claim on the merits.  Additionally, the veteran has 
provided argument addressing his claim on the merits.  
Accordingly, the Board finds that the veteran would not be 
prejudiced by its review of the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

III.	Service Connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

The veteran contends that his current back disorder is 
related to active service.  In the May 2006 VA progress note, 
the veteran reported that his back disorder was due to a fall 
that he suffered during service and that he experienced back 
pain since that time.  

The service treatment records confirm that the veteran was 
treated during service for back pain.  In the February 6, 
1961 record, it was noted that the veteran fell down a 
stairway three weeks before.  He reported that his back was 
painful.  In an accompanying clinical record, a diagnosis of 
strain, back, lumbar region, cause undetermined, was noted.  
It was also noted that there was no history of trauma.  In 
the February 13, 1961 record, the veteran reported that his 
back had no improvement in the past week.  The examiner noted 
bilateral thoracic paravertebral muscle spasm.  All motion 
was limited by pain and there was tenderness to palpation 
over the spine.  The veteran's spine films did not reveal any 
bony injury.  The February 16, 1961 record shows that the 
veteran reported that he could barely walk.  The February 17, 
1961 record shows that the veteran reported to the Orthopedic 
Clinic.  It was noted that x ray findings did not reveal any 
abnormality.  Subsequent records dated in February of 1961 
show that the veteran was instructed in back exercises and 
that he performed the exercises without difficulty.  The July 
1963 separation examination report shows that the veteran's 
spine was evaluated as normal.  The examination report does 
not contain any notations or documentation related to the 
veteran's back.  The July 1963 Report of Medical History is 
negative for any complaints, notations, or documentation 
related to the veteran's back.    

Although the veteran was seen for lumbar strain in service, 
the diagnoses provided in the service treatment records did 
not include any mention of degenerative disc disease or 
spinal stenosis, for which the veteran is currently 
diagnosed.  Indeed, the February 1961 inservice x ray 
findings did not reveal any bony injury and no abnormality.  
After carefully reviewing the record, it appears that the 
first clear diagnosis of a chronic back disorder is not shown 
until 2002.  The Board acknowledges the veteran's complaints 
of back pain when he submitted a claim for service connection 
for a back disorder in 1991.  However, at that time, there 
was no medical evidence of record showing that the veteran 
received treatment for his back after service.  Indeed, the 
July 1991 orthopedic evaluation did not reveal any complaints 
related to the veteran's back; the examiner only provided a 
diagnosis with respect to the veteran's cervical spine.  
Following the July 1991 rating decision, the VA treatment 
records reveal a complaint of an aching lower back in a July 
1998 VA medical certificate.  Subsequent to the July 1998 
record, there is no indication of a diagnosis of a back 
disorder until 2002.  The Board finds that the absence of 
complaints of back pain until 1991, approximately 28 years 
after service, and the lack of a medical diagnosis until 
2002, weighs against the veteran's claim for service 
connection.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition).

Furthermore, there is no competent medical evidence relating 
the veteran's current back disorder to service.  Indeed, the 
March 2006 VA examination report provides a medical opinion 
that weighs against service connection.  The VA examiner 
reviewed the claims folder, including the service treatment 
records documenting lumbar strain, and performed a thorough 
physical examination of the veteran.  The examiner opined 
that it was not likely that the veteran's current condition 
was related to his service-connected fall, but rather 
naturally occurring arthritis.  As held by the Court, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds 
that the VA opinion provides the most competent evidence as 
to the etiology of the veteran's back disorder.  Moreover, 
the evidence of record does not contain any medical opinion 
to the contrary.  

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his back disorder was incurred in 
service.  However, when the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Thus, his opinion regarding the etiology of 
his back disorder is afforded low probative value.  

Consideration has been given to the veteran's own contentions 
that he has been suffering from a chronic back disability 
since active service.  As noted directly above, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Unlike varicose veins under Barr and a 
dislocated shoulder under Jandreau, a disorder that was 
indicated in the medical record to exist years after service, 
or a finding that one disorder is related to another 
disorder, is not a condition capable of lay diagnosis.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In any event, the Board finds that the veteran's lay 
statements are outweighed by the post-service treatment 
records (indicating a disorder that began years after 
service), and the VA medical opinion cited above.  The Board 
therefore finds that the competent medical evidence weighs 
against a grant of service connection.  

Lastly, the Board notes that where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
The first competent medical diagnosis of arthritis of the 
lumbosacral spine is in a 2002 VA treatment record, 
approximately 39 years after the veteran's separation from 
service.  There is no evidence of record to support a finding 
that arthritis was present to a compensable degree within the 
first postservice year.  Therefore, service connection on a 
presumptive basis is not warranted.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for degenerative arthritis and spinal 
stenosis of the lumbar spine.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.

ORDER

Entitlement to service connection for degenerative arthritis 
and spinal stenosis of the lumbar spine is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


